Hall, Justice.
1. This was a suit on an account for services rendered by plaintiff to defendant in attending to and running his saw-mill, to which the general issue and set-off were pleaded. The jury found against both pleas, and returned a verdict for the full amount of the account sued on, but found no interest. The plaintiff admitted his indebtedness to the defendant in the sum of $85.70. A motion for a new trial was made, and the court granted it unless the latter amount was written off, which was immediately done, and that being the case, the new trial was refused. The evidence on the material points in dispute being conflicting, and there being enough to sustain the verdict, except as to the sum written off, there was- no error in thus disposing of the motion.
2. Inasmuch as the jury gave the plaintiff no interest on his claim, we think that the defendant was entitled to none on the amount ordered to be written from the verdict, and that the complaint made for refusing to allow it on this sum is not well founded.
Judgment affirmed.